On Application for Rehearing.
GIDEON, J.
A petition for rehearing has been filed on behalf of the city, in which it is strenuously insisted that this court has failed to give to the provisions of title 54, Comp. Laws Utah 1917, commonly known as the “Prohibition Law,” the effect intended by the Legislature. We have carefully examined the provisions of that chapter called to our attention in the argument on the petition for rehearing, as well as the cases cited, and we see no reason to change the views expressed in the opinion. The power of the city to enact the ordinance must be controlled by the legislative grant found in the general statutes. This grant, measured by' the rules limiting the powers of cities, nowhere authorizes or gives to the city power to enact the ordinance in question.
Appellant’s counsel in his answer to the petition for a rehearing argues and stresses the result or effect on the enforcement of the Prohibition Law as affected by the decision of this court. The court, in the discharge of its duty, cannot, of course, be influenced by any such considerations, and does not base its conclusion upon that ground.
Petition for rehearing denied.
*542WEBER, C. J., and THURMAN, FRICK, and CHERRY, JJ., concur.